Title: To James Madison from Bartholomew Dandridge, 23 July 1801
From: Dandridge, Bartholomew
To: Madison, James


Sir,
Aux Cayes 23d. July 1801.
I have had the honor to inform you that I arrived at this place the 8 June, after touching at Cape françois; but lest my Letter should miscarry it may not be amiss to repeat here, that I was received in a very friendly manner by the Genl. in Chief Toussaint, introduced by Dr. Stevens, to whose friendly attention & information I am much indebted. Genl. Toussaint gave me letters to Genl. Dessalines who commands the Western & Southern Departments & who was at this place at that time, in consequence of which I was formally recd. & acknowledged here as the Consul of the UStates. Both the Genl. in Chief and all the officers of Administration seem to be sensible of the importance of a friendly intercourse with the United States, & strongly express a Desire of its continuance. The Duty of 20 pr. Ct. on all Articles exported from hence still exists; the Duty of ten pr Ct. on imports from the U. States, as it respects some articles of primary necessity, is reduced to 6 pr Ct., as you will have seen by a regulation of the Genl. in Chief of the 18 floreal last. I have the honor to send herewith for your information, a Tarif of the permanent prices of Articles imported & exported upon which the Duties are estimated. I also send herewith a List (the most correct I could procure) of Vessels of the United States which have been to this Port since the 1 Jany. last. Some of them have been captured on their return home, carry’d to Jamaica or elsewhere & condemn’d. Lately I am inform’d that the schooner Branch, mentioned in the List, is carry’d to New Providence; & the schooner Brutus & ship Wm. Pennock are carry’d to Jamaica by english privateers. I have not heard under what pretence, probably because they had valuable Cargoes. I have just recd. a Letter from Dr. Stevens which expresses a belief that some new arrangement will soon take place respecting the Commerce between this island & the UStates & that our flag will be more respected by the british. I sincerely wish it may be the case. I have also just got a letter from Mr Lear mentioning his arrival on the 4th. inst: at the Cape & his being acknowledged in his official capacity. Every thing is perfectly quiet here—the negroes have been made to return to the plantations to which they formerly belonged & to cultivate them as usual. A very abundant Crop of good Coffee is expected from present appearances. I have the honor to be, with sincere respect & Esteem, Sir, Yr. faithful Servt.
Bew. Dandridge
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). Docketed by Wagner as received 29 Aug. Enclosures not found.



   
   Letter not found.



   
   8 May 1801.



   
   Bartholomew Dandridge, a Virginian, had been Adams’s nominee as consul for the southern district of Saint-Domingue, including the towns of Cayes and Jérémie, in December 1800. Jefferson retained him as commercial agent at Port Républicain (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:357, 402).


